Case:19-00935-MCF7 Doc#:59 Filed:09/18/19 Entered:09/18/19   23:00:03
                                                       Page 1 of 1
                                                                                                      Desc: Main
                           Document Page 1 of 1

   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF PUERTO RICO
   PDF FILE WITH AUDIO FILE ATTACHMENT

         2019-00935
         LUIS MANUEL SERRANO PERDIGON and CARMEN VIRGEN RIVERA
         CRUZ



         Case Type :                    bk
         Case Number :                  2019-00935
         Case Title :                   LUIS MANUEL SERRANO PERDIGON and CARMEN VIRGEN
                                        RIVERA CRUZ
         Audio Date\Time:               9/18/2019 9:57:00 AM
         Audio File Name :              3bk2019-00935_9182019-95700-AM.mp3
         Audio File Size :              1956 KB
         Audio Run Time :               [00:08:09] (hh:mm:ss)




   Help using this file:

            An audio file is embedded as an attachment in this PDF document. To listen to the file,
            click the Attachments tab or the Paper Clip icon. Select the Audio File and click Open.

   MPEG Layer-3 audio coding technology from Fraunhofer IIS and Thomson.


            This digital recording is a copy of a court proceeding and is provided as
            a convenience to the public. In accordance with 28 U.S.C. § 753 (b)
            "[n]o transcripts of the proceedings of the court shall be considered as
            official except those made from the records certified by the reporter or
            other individual designated to produce the record."
